Order entered June 4, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01368-CV

FREDIS BENITEZ, MARGARITA BENITEZ, AND ROBERTO VIERA-SEGURA DBA
   VIERA'S BODY SHOP/VIERA'S KUSTOMS/VIERA'S KUSTOMZ, Appellants

                                             V.

                               CITY OF DALLAS, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 13-03671

                                         ORDER
       The City’s motion to strike appellants’ reply brief is GRANTED. Appellants’ reply

brief, filed on February 12, 2014, is ORDERED stricken.


                                                   /s/    DAVID L. BRIDGES
                                                          JUSTICE